Citation Nr: 1134779	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-36 096	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2009 decision, the Board granted service connection for the Veteran's tinnitus and remanded the matter of service connection for his bilateral hearing loss disability to the RO for additional development.  Subsequently, the RO service connected bilateral hearing loss in March 2010.


FINDING OF FACT

Following the Board's September 2009 remand, the RO granted service connection in March 2010 for bilateral hearing loss; accordingly, there is no longer a controversy regarding this issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a claim for VA benefits before the Board as to entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation. 38 U.S.C.A. § 7104(a).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In March 2010, the RO granted entitlement to service connection for bilateral hearing loss. The determination has rendered moot the issue of entitlement to service connection for bilateral hearing loss, and there is no other issue before the Board in this matter that has been developed for current appellate review.

The Board is, however, required to provide reasons and bases for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

With the RO's grant of service connection for bilateral hearing loss, the Board finds that there no longer exists any case or controversy as to the Veteran's claim for service connection for bilateral hearing loss disability.  No greater benefit can be provided.  Nor are any exceptions to the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


